United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2426
                                ___________

William Thompson,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        * Appeal from the United States
Marie Linzy, Garment Factory            * District Court for the
Supervisor, Cummins Unit, Arkansas      * Eastern District of Arkansas.
Department of Correction; Betty         *
Green, Garment Factory Manager,         *
Cummins Unit, Arkansas                  *     [UNPUBLISHED]
Department of Correction, originally    *
sued as "Ms. Green,"                    *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: March 7, 2000
                            Filed: March 10, 2000
                                ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       William Thompson appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint after an evidentiary hearing. Upon careful review of the record and the
parties’ briefs, we conclude the district court did not err in dismissing Thompson’s
equal protection claims because he did not show that defendants failed to treat similarly
situated persons in a like manner. We also conclude the district court did not err in
dismissing Thompson’s Eighth Amendment claim because he did not show that
defendants knowingly caused him to work beyond his medical classification, or that the
work resulted in any injury. Finally, the court did not abuse its discretion in denying
Thompson’s request for a second witness after determining that the witness’s testimony
would be cumulative. Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable David H. Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-